Lesley E. Weaver (SBN 191305)
BLEICHMAR FONTI & AULD LLP
555 12th Street, Suite 1600
Oakland, CA 94607
Tel.: (415) 445-4003
Fax: (415) 445-4020
lweaver@bfalaw.com

Derek W. Loeser (admitted pro hac vice)
KELLER ROHRBACK L.L.P.
1201 Third Avenue, Suite 3200
Seattle, WA 98101
Tel.: (206) 623-1900
Fax: (206) 623-3384
dloeser@kellerrohrback.com

Plaintiffs’ Co-Lead Counsel


                               UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA

IN RE: FACEBOOK, INC., CONSUMER PRIVACY MDL No. 2843
USER PROFILE LITIGATION                 Case No. 18-md-02843-VC

THIS DOCUMENT RELATES TO:                      CORRECTED EXHIBIT 1 TO
ALL ACTIONS                                    DECLARATION OF LESLEY E.
                                               WEAVER IN SUPPORT OF JOINT
                                               DISCOVERY LETTER [ECF No. 206-2]
                                               Judge: Hon. Vince Chhabria




 CASE NO. 3:18-MD-02843-VC                             CORRECTED EX. 1 TO WEAVER DECL.
 Orin Snyder (pro hac vice)                        Joshua S. Lipshutz (SBN 242557)
   osnyder@gibsondunn.com                            jlipshutz@gibsondunn.com
 GIBSON, DUNN & CRUTCHER LLP                       GIBSON, DUNN & CRUTCHER LLP
 200 Park Avenue                                   1050 Connecticut Avenue, N.W.
 New York, NY 10166-0193                           Washington, DC 20036-5306
 Telephone: 212.351.4000                           Telephone: 202.955.8500
 Facsimile: 212.351.4035                           Facsimile: 202.467.0539


 Kristin A. Linsley (SBN 154148)
   klinsley@gibsondunn.com
 Brian M. Lutz (SBN 255976)
   blutz@gibsondunn.com
 GIBSON, DUNN & CRUTCHER LLP
 555 Mission Street, Suite 3000
 San Francisco, CA 94105-0921
 Telephone: 415.393.8200
 Facsimile: 415.393.8306

 Attorneys for Defendant Facebook, Inc. and
 Mark Zuckerberg


                           UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF CALIFORNIA
                              SAN FRANCISCO DIVISION




IN RE: FACEBOOK, INC. CONSUMER                          CASE NO. 3:18-MD-02843-VC
PRIVACY USER PROFILE LITIGATION,
                                                        DEFENDANT FACEBOOK, INC.’S
                                                        RESPONSES AND OBJECTIONS TO
This document relates to:                               PLAINTIFFS’ FIRST SET OF
                                                        INTERROGATORIES
ALL ACTIONS




        FACEBOOK, INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF INTERROGATORIES
                                    CASE NO. 3:18-MD-02843-VC
       Defendant Facebook, Inc. (“Defendant” or “Facebook”), by and through its attorneys,

and pursuant to Rules 26 and 33 of the Federal Rules of Civil Procedure, the Local Civil Rules of

the U.S. District Court for the Northern District of California, the Court’s orders in this action,

and the parties’ agreements and conferences among counsel, provides the following responses

and objections to Plaintiffs’ First Set of Interrogatories (the “Interrogatories”).

                                 PRELIMINARY STATEMENT

       1.        Facebook’s responses to the Interrogatories are made to the best of Facebook’s

current knowledge, information, and belief. Facebook reserves the right to supplement or amend

any responses should future investigation indicate that such supplementation or amendment is

necessary or appropriate.

       2.        Facebook’s responses to the Interrogatories are made solely for the purpose of and

in relation to this action. Each response is given subject to all appropriate objections (including,

but not limited to, objections concerning privilege, competency, relevancy, materiality, propriety,

and admissibility). All objections are reserved and may be interposed at any time.

       3.        Facebook’s responses are premised on its understanding that Plaintiffs seek only

that information that is within Facebook’s possession, custody, and control.

       4.        Facebook incorporates by reference each and every general objection set forth

below into each and every specific response. From time to time, a specific response may repeat

a general objection for emphasis or some other reason. The failure to include any general

objection in any specific response shall not be interpreted as a waiver of any general objection to

that response.

       5.        Nothing contained in these Responses and Objections or provided in response to

the Interrogatories consists of, or should be construed as, an admission relating to the accuracy,

relevance, existence, or nonexistence of any alleged facts or information referenced in any

Interrogatory.



        FACEBOOK, INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF INTERROGATORIES
                                    CASE NO. 3:18-MD-02843-VC
                                       GENERAL OBJECTIONS

           1.     Facebook objects to each Interrogatory to the extent that it seeks information

beyond the limited discovery permitted under Pretrial Order No. 11, entered on August 27, 2018,

as Dkt. 130 in this Action (“PTO-11”).

           2.     Facebook objects to each Interrogatory, including the Definitions and

Instructions, to the extent that it purports to impose obligations beyond those imposed by the

Federal Rules of Civil Procedure, the Federal Rules of Evidence, the Local Civil Rules of the

U.S. District Court for the Northern District of California, and any agreements between the

parties.

           3.     Facebook objects to each Interrogatory to the extent that it is not limited to the

relevant time period, thus making the Interrogatory overly broad, unduly burdensome, and not

relevant to the claims or defenses in this action. Unless otherwise specified in its responses,

Facebook’s responses will be limited to information generated during the period—November 1,

2009 to present.

           4.     Facebook objects to each Interrogatory to the extent that it seeks information

unrelated and irrelevant to the claims or defenses in this litigation and not reasonably calculated

to lead to the discovery of admissible evidence.

           5.     Facebook objects to each Interrogatory as overly broad and unduly burdensome,

particularly in view of Facebook’s disproportionate cost necessary to investigate to meet the

September 7, 2018 production deadline requested by Plaintiffs and as weighed against Plaintiffs’

need for the information. For example, many of the Interrogatories seek broad and vaguely

defined categories of information that are not reasonably tailored to the subject matter of this

action.

           6.     Facebook objects to each Interrogatory to the extent that it purports to request the

identification and disclosure of information or documents that were prepared in anticipation of

litigation, constitute attorney work product, reveal privileged attorney-client communications, or

are otherwise protected from disclosure under any applicable privileges, laws, or rules.

                                                     2
            FACEBOOK, INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF INTERROGATORIES
                                        CASE NO. 3:18-MD-02843-VC
Facebook hereby asserts all such applicable privileges and protections, and has made every effort

to exclude privileged and protected information from its responses to each Interrogatory. See

generally Fed. R. Evid. 502; Cal. Code Evid. § 954. Inadvertent production of any information

or documents that are privileged or otherwise immune from discovery shall not constitute a

waiver of any privilege or of any other ground for objecting to the discovery with respect to such

information or documents or the subject matter thereof, or the right of Facebook to object to the

use of any such information or documents or the subject matter thereof during these or any other

proceedings. In the event of inadvertent disclosure of any information or inadvertent production

or identification of documents or communications that are privileged or otherwise immune from

discovery, Plaintiffs and their counsel are instructed to return the information and documents to

Facebook and shall be precluded from disclosing or relying upon such information or documents

in any way.

        7.      Facebook objects to each and every Interrogatory to the extent that the

information sought is more appropriately pursued through another means of discovery, or

Plaintiffs have already had opportunity to obtain the information.

        8.      Facebook objects to each and every Interrogatory, Definition, and Instruction to

the extent that it seeks information outside of Facebook’s possession, custody, and control.

        9.      Facebook objects to each Interrogatory to the extent that it requests information

protected by the right of privacy of Facebook and/or third parties, or information that is

confidential, proprietary, or competitively sensitive.

        10.     Facebook objects to each Interrogatory to the extent that it seeks information

already in Plaintiffs’ possession or available in the public domain. Such information is equally

available to Plaintiffs.

                               OBJECTIONS TO DEFINITIONS

        1.      Facebook objects to Plaintiffs’ definition and use of the terms “You,” “Your,” or

“Facebook” as vague, ambiguous, overly broad, and unduly burdensome to the extent the terms

are meant to include “directors, officers, employees, partners, members, representatives, agents

                                                  3
         FACEBOOK, INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF INTERROGATORIES
                                     CASE NO. 3:18-MD-02843-VC
(including attorneys, accountants, consultants, investment advisors or bankers), and any other

Person purporting to act on [Facebook, Inc.’s] behalf. . . . parents, subsidiaries, affiliates,

predecessor entities, successor entities, divisions, departments, groups, acquired entities and/or

related entities or any other entity acting or purporting to act on its behalf” over which Facebook

exercises no control, and to the extent that Plaintiffs purport to use these terms to impose

obligations that go beyond the requirements of the Federal and Local Rules.

                               OBJECTIONS TO INSTRUCTIONS

        1.      Facebook objects to Plaintiffs’ “Instructions” to the extent that they impose

obligations that go beyond the requirements of the Federal and Local Rules, or of PTO-11.

                         SPECIFIC RESPONSES AND OBJECTIONS

INTERROGATORY NO. 1:

        Identify and describe the relationship between Facebook and Aleksandr Kogan and his

app, thisisyourdigitallife.

RESPONSE TO INTERROGATORY NO. 1:

        Facebook restates and incorporates its Preliminary Statement, General Objections,

Objections to Definitions, and Objections to Instructions as though fully set forth in this

Response. Facebook further objects to this Interrogatory on the following additional grounds:

        (A)     Facebook objects to this Interrogatory to the extent that it seeks information

protected from disclosure by the attorney-client privilege, the attorney work-product doctrine,

and/or any other applicable privilege, doctrine, or protection. Facebook interprets this

Interrogatory to exclude information protected by these privileges and protections, and is not

voluntarily providing any information that is so protected.

        (B)     The Interrogatory seeks to impose obligations that go beyond the requirements of

the Federal and Local Rules.

        Subject to and without waiving the foregoing objections, and subject to the ongoing

nature of discovery in this action, Facebook responds as follows:



                                                   4
         FACEBOOK, INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF INTERROGATORIES
                                     CASE NO. 3:18-MD-02843-VC
       On November 2, 2013, Dr. Aleksandr Borisovich Kogan (“Dr. Kogan”), a Cambridge

University psychology professor and researcher, created an application for the Facebook

Platform that purported to assist his research into personality traits based on information from

users’ Facebook profiles. This app was originally named “CPWLab”—a reference to

Dr. Kogan’s Prosociality and Well-Being Lab at Cambridge—but was later renamed “GSRApp”

(on June 11, 2014), and then “thisisyourdigitallife” (on July 18, 2014) (generally referred to as

“the App”).

       At that time, Facebook’s platform, Graph API V1, allowed app developers, like

Dr. Kogan, to request consent from individual users to access information from the installing

user—such as name, gender, birthdate, location (i.e., current city or hometown), photos and Page

likes—and also (depending on, and in accordance with, each friend’s own privacy settings) the

same or similar categories of information about that user’s friends. Permitting users to move

their data and the data made available to them by their friends had the benefit of expanding

opportunities for users to take their Facebook data to other developers who could create a broad

range of social and useful experiences with the users’ data, not available on Facebook directly.

For example, a Facebook user might want to use a music app that allowed the user to (1) see

what his or her friends were listening to and (2) give the app permission to access the user’s

friend list and thereby know which of the user’s friends were also using the app. Such access to

information about an app user’s friends required not only the consent of the app user, but also

required that the friends whose data would be accessed have their own privacy settings set to

permit such access by third-party apps. In other words, Dr. Kogan’s App could have accessed a

user’s friends’ information only for friends whose privacy settings permitted such sharing.

       In early 2014, Facebook introduced changes to provide users more choice and control

over what information apps received, to reduce the amount of data that could be shared with

third-party apps, and to establish a new review and approval process for any new third-party apps

that sought to request anything more than basic information about the installing user. These

changes accompanied a new version of the platform API, Graph API V2, which incorporated

                                                 5
        FACEBOOK, INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF INTERROGATORIES
                                    CASE NO. 3:18-MD-02843-VC
several key new elements. The changes included: (1) institution of a review and approval

process, called App Review (also called Login Review), for any app seeking to operate on the

new platform that would request access to data beyond the user’s own public profile, email

address, and a list of friends of the user who had installed and authorized the same app;

(2) generally limiting the data that apps on the new platform could access about friends of the

installing user; and (3) providing users with even more granular controls over their permissions

as to what categories of their data an app operating on the new platform could access.

        On May 6, 2014, a week after Facebook announced its planned transition to the Graph

API V2 platform, Dr. Kogan applied to Facebook’s App Review to ask that his App be permitted

to access more data than the limited, basic data that Apps operating on the Graph API V2

platform could obtain without Facebook approval. Upon Dr. Kogan’s App’s transition to the

Graph API V2 platform, the App otherwise could not have obtained user data beyond public

profile information, email address, and a list of friends who used the App, without clearing

Facebook’s new App Review process. Dr. Kogan’s App Review application sought extended

permissions for the App to access the following information about users of the App: fields from

a user’s profile including “about me,” birthday, hometown, current city, education history,

religion/political viewpoints, relationship status, likes/interests, photos, events, fitness activity,

reading activity, music listening activity, news reading activity, and places checked into, as well

as the user’s News Feed, Messenger threads, and posts on Timeline.

        In connection with his App Review application, Dr. Kogan represented to Facebook that

the App would be used only for research purposes and “never” for commercial purposes.

Specifically, he stated: “This app is part of a research program in the Department of Psychology

at the University of Cambridge. We are using this app for research purposes—learning about

how people’s Facebook behaviour can be used to better understand their psychological traits,

well-being, health, etc and overcome classic problems in social science. Users of the app will be

presented with a description of the types of data we gather and the scientific purpose of the data.



                                                   6
         FACEBOOK, INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF INTERROGATORIES
                                     CASE NO. 3:18-MD-02843-VC
Users will be informed that the data will be carefully protected and never used for commercial

purposes.”

       Facebook rejected Dr. Kogan’s application the next day, stating that the App would not

be using the data requested to enhance the user’s in-app experience. Facebook’s denial of

Dr. Kogan’s request for extended permissions to access user data meant that, as of May 2015, the

App could no longer obtain data other than the user’s public profile data, email address, and list

of friends who also installed the App.

       On December 11, 2015, The Guardian published an article reporting that Cambridge

Analytica had used “psychographic profiles” derived from tens of millions of Facebook users’

information to support Senator Ted Cruz’s presidential campaign. Facebook contacted

Dr. Kogan and his company, Global Science Research Ltd. (“GSR”), the same day The Guardian

article was released and demanded that they explain what data they had collected, how they had

used it, and to whom they had disclosed it. Upon learning that the data collected by the App may

have been used for a commercial purpose, in violation of Facebook’s Platform Policy, Facebook

took immediate steps to terminate the App’s access rights to the Facebook login service on

December 17, 2015. Dr. Kogan executed signed certifications on behalf of himself and GSR on

June 11, 2016, which were provided to Facebook’s outside counsel on June 14, 2016. These

certifications assured irretrievable deletion of any user or user-derived data.

        In March 2018, Facebook received pre-publication inquiries from the media suggesting

that the certifications it received may not have been accurate. Since then, Facebook actively

investigated the issue, including requesting an on-site audit of Dr. Kogan. Facebook’s audit of

Cambridge Analytica and Dr. Kogan has been paused at the request of the UK Information

Commissioner’s Office request, which is conducting a regulatory investigation into Cambridge

Analytica (based in the UK).

       Separate and apart from the relationship described above, Facebook was put in touch with

Dr. Kogan (then a researcher at the University of Cambridge) in late 2012, about a possible

collaboration on research relating to the potential relationship between Facebook friendship ties

                                                  7
        FACEBOOK, INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF INTERROGATORIES
                                    CASE NO. 3:18-MD-02843-VC
and economic trade volumes between countries. Dr. Kogan collaborated with current and former

Facebook employees on approximately ten academic papers. As part of these collaborations,

Dr. Kogan could only to fully anonymized, aggregated data from Facebook. Facebook

frequently partners with academic researchers to address topics pertaining to wellbeing,

innovation, and other topics of public importance, following strict protocols to ensure personal

information is safeguarded. In October 2015, Facebook retained Dr. Kogan on a short-term

contract to consult on a research project related to predicting survey outcomes.

INTERROGATORY NO. 2:

       Identify and describe by type and volume all user data that Aleksandr Kogan or his app,

thisisyourdigitallife obtained (with or without Facebook’s permission) as a result of the

relationship between Facebook and either Aleksandr Kogan or his app, thisisyourdigitallife,

indicating whether a log or record of such user data exists.

RESPONSE TO INTERROGATORY NO. 2:

       Facebook restates and incorporates its Preliminary Statement, General Objections,

Objections to Definitions, and Objections to Instructions as though fully set forth in this

Response. Facebook further objects to this Interrogatory on the following additional grounds:

       (A)     Facebook objects to this Interrogatory to the extent that it seeks information

protected from disclosure by the attorney-client privilege, the attorney work-product doctrine,

and/or any other applicable privilege, doctrine, or protection. Facebook interprets this

Interrogatory as though it excludes information protected by these privileges and protections.

       (B)     Facebook objects to the Interrogatory’s request that Facebook identify and

describe all user data actually “obtained” by Aleksandr Kogan or his app, thisisyourdigitallife.

(emphasis added). This request exceeds the scope of discovery permitted by PTO-11, which

requires Facebook to produce “documents and information relating to the type and amount of

user data Kogan or thisisyourdigitallife would have been able to obtain (with or without

Facebook’s permission) as a result of this relationship.” (Emphasis added). Facebook will



                                                 8
        FACEBOOK, INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF INTERROGATORIES
                                    CASE NO. 3:18-MD-02843-VC
construe this Interrogatory to seek only information concerning Facebook user data that Kogan

or his app, thisisyourdigitallife could have obtained.

       (C)     Facebook objects to the Interrogatory to the extent that it seeks to impose

obligations that go beyond the requirements of the Federal and Local Rules.

       (D)     Facebook objects to the Interrogatory’s request that Facebook “indicat[e] whether

a log or record of such user data exists.” This request exceeds the scope of discovery of

permitted by PTO-11 because the Interrogatory calls for discovery regarding the existence or

non-existence of a document or documents, which does not itself “relat[e] to the type and amount

of user data Kogan or thisisyourdigitallife would have been able to obtain as a result of the

relationship between Facebook.”

       Subject to and without waiving the foregoing objections, and subject to the ongoing

nature of discovery in this action, Facebook responds as follows:

       From November 2, 2013 until May 2, 2015, when the App was forced to migrate to the

Graph API V2 Platform, it had permissions to collect the following categories of data, depending

on the privacy settings of the installing user and his/her friends:


   •   Installing User: Public profile data, including name and gender; birthdate; “Current

       City,” if specified in the “about” sections of the user’s profile; friend list; and Pages the

       user had liked. In addition, likely during the initial “CPWLab” phase of the App,

       Facebook’s current records indicate that approximately 1,300 users granted the App

       permission to collect their Facebook messages (through Facebook Messenger). Five

       users granted the App permission to collect the user’s photos; these users appear to have

       been researchers affiliated with Dr. Kogan’s lab and/or Cambridge University.

   •   Friends of Installing User: Public profile data, including name and gender; birthdate;

       “Current City,” if specified in the “about” sections of the friend’s profile; and Pages the

       friend had liked. For approximately 1200 users, it appears that the App also requested

       consent to access the hometowns that the users’ friends had specified in the “about”


                                                  9
        FACEBOOK, INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF INTERROGATORIES
                                    CASE NO. 3:18-MD-02843-VC
       section of their profiles. During the initial phase, it appears that the App also requested

       and was granted permission by the five aforementioned researchers to obtain photos of

       their friends; Facebook is unable to determine (1) how many friends those five

       consenting researchers had at the relevant time or (2) whether the privacy settings of

       those friends authorized at the relevant time sharing of their photos with both their friends

       and apps used by their friends.

       After May 2, 2015, after the App was forced to migrate to Graph API V2, the App could

no longer access any Facebook user data other than the installing user’s public profile

information, email address, and list of friends who also had installed the App.

       The App never had access to any data about the installing user that the installing user did

not consent to share with the App, nor did the App ever have access to any data about friends of

the installing user that was not (1) made available by those friends to the installing user,

(2) shared with the App in accordance with those friends’ own privacy settings regarding such

sharing with third-party apps, and (3) authorized by the installing user in the same manner as

regularly practiced by other digital platforms including Apple's iOS and Google's Android

operating systems and related app platforms.

       The information that Dr. Kogan was able to access did not include social security

numbers, passwords, banking information, drivers’ license information, home addresses, home

or cell phone numbers, or financial or medical information. Facebook does not collect users’

social security numbers or driver license numbers. Users can choose to add a credit or debit card

number to their Facebook profile to facilitate certain activities (e.g., buying goods or services

from a business’ Page, purchasing games on Facebook), but, to be clear, the App did not have

permission to access such information about either installers or friends of installers. The security

and privacy of users’ payment information is a top priority for Facebook. The steps taken by

Facebook to secure this information is detailed at https://www.facebook.com/payer_protection/.

       During the App’s approximately two-year span of operation on the Facebook Platform

(from November 2013 through December 2015), approximately 300,000 Facebook users

                                                 10
        FACEBOOK, INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF INTERROGATORIES
                                    CASE NO. 3:18-MD-02843-VC
worldwide installed the App. Facebook believes that Dr. Kogan and GSR may have obtained

access to Facebook information of up to approximately 87 million users. This is Facebook’s best

estimate of the number of users who installed the App, plus the number of additional users who

theoretically could have had their data shared with the App due to installations of the App by

their friends.

          Facebook does not know exactly how many users had their data shared with the App.

Using as expansive a methodology as reasonably possible, the figure that Facebook provided

above constitutes its best estimate of the number of unique accounts that directly installed the

App as well as the number of users whose data theoretically may have been shared with the App

by the installers. To this point, however, it is important to note several caveats that apply to this

figure:

•   First, this figure does not include users who installed the App but have since deleted their

    Facebook account (since Facebook no longer has that information).

•   Second, Facebook’s counts of potentially affected friends of installers of the App are likely

    substantially higher than the “true” number of affected friends, because (a) the counts include

    any friend of any installer of the App during any time between when the App first became
    active on the Platform in November 2013 and when the App’s access to friends’ data was

    limited in May 2015, even though the friend may not have been a friend when the App was

    actually installed by a relevant user; (b) the counts include any friend of any installer even if

    they changed their privacy settings during the relevant period to disallow sharing with apps

    installed by their friends (due to limited historical information about when or how users

    updated their settings), such that some of their data may not have been shared with the App;

    and (c) Facebook’s counts include anyone who installed the App during its existence on

    Facebook’s Platform, even if they installed the App at a time when its access to user data,

    including data from friends of installers, was more limited (due to limited historical

    information about when individual users installed the App).
          The numbers Facebook is providing reflect Facebook’s best current understanding.

                                                   11
          FACEBOOK, INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF INTERROGATORIES
                                      CASE NO. 3:18-MD-02843-VC
       Separate and apart from any Facebook data that Dr. Kogan accessed and collected

through the App, Facebook provided Dr. Kogan with two datasets in 2013 as part of the research

collaboration described above in response to Interrogatory No. 1, both of which datasets were

anonymized and aggregated. Facebook is not aware of any allegations or evidence that those

anonymized and aggregated datasets were used or shared for any non-academic purpose.

INTERROGATORY NO. 3:

       For each category of data identified in Interrogatory No. 2 above, state when and how the

user data was obtained, when Facebook first became aware that Aleksandr Kogan obtained it,

and whether such data is still in the possession of Aleksandr Kogan.

RESPONSE TO INTERROGATORY NO. 3:

       Facebook restates and incorporates its Preliminary Statement, General Objections,

Objections to Definitions, and Objections to Instructions as though fully set forth in this

Response. Facebook further objects to this Interrogatory on the following additional grounds:

       (A)     Facebook objects to this Interrogatory to the extent that it seeks information

protected from disclosure by the attorney-client privilege, the attorney work-product doctrine,

and/or any other applicable privilege, doctrine, or protection. Facebook interprets this

Interrogatory as though it excludes documents protected by these privileges and protections.

       (B)     Facebook objects to the Interrogatory’s request that Facebook identify and

describe all user data actually “obtained” by Aleksandr Kogan or his app, thisisyourdigitallife.

(emphasis added). This request exceeds the scope of discovery permitted by PTO-11, which

requires Facebook to produce “documents and information relating to the type and amount of

user data Kogan or thisisyourdigitallife would have been able to obtain (with or without

Facebook’s permission) as a result of this relationship.” (Emphasis added). Facebook will

construe this Interrogatory to seek only information concerning Facebook user data that Kogan

or his app, thisisyourdigitallife could have obtained.

       (C)     Facebook objects to the Interrogatory to the extent that it seeks to impose

obligations that go beyond the requirements of the Federal and Local Rules.

                                                 12
        FACEBOOK, INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF INTERROGATORIES
                                    CASE NO. 3:18-MD-02843-VC
       Subject to and without waiving the foregoing objections, and subject to the ongoing

nature of discovery in this action, Facebook directs Plaintiffs to Facebook’s responses to

Interrogatories Nos. 1 and 2.

INTERROGATORY NO. 4:

       Identify and describe by date and substance any restrictions Facebook imposed on

Aleksandr Kogan or his app, thisisyourdigitallife regarding the use or dissemination of user data.

RESPONSE TO INTERROGATORY NO. 4:

       Facebook restates and incorporates its Preliminary Statement, General Objections,

Objections to Definitions, and Objections to Instructions as though fully set forth in this

Response. Facebook further objects to this Interrogatory on the following additional grounds:

       (A)     Facebook objects to this Interrogatory to the extent that it seeks information

protected from disclosure by the attorney-client privilege, the attorney work-product doctrine,

and/or any other applicable privilege, doctrine, or protection. Facebook interprets this

Interrogatory as though it excludes documents protected by these privileges and protections.

       (B)     The Interrogatory seeks to impose obligations that go beyond the requirements of

the Federal and Local Rules.

       Subject to and without waiving the foregoing objections, and subject to the ongoing

nature of discovery in this action, Facebook directs Plaintiffs to Facebook’s Responses to

Plaintiffs’ Requests for Production No. 5, and responds as follows:

       Facebook limited the use and sharing of data that third-party consumer apps, including

the thisisyourdigitallifeapp, could access or collect through Graph API V1 in a number of ways,

including primarily by (1) implementing technical restrictions and providing users with tools to

control what information they shared and with whom, and (2) establishing and enforcing policies

and agreements with third-party app developers that restricted their rights to the data that

Facebook users shared with them.




                                                 13
        FACEBOOK, INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF INTERROGATORIES
                                    CASE NO. 3:18-MD-02843-VC
       1. Technical Restrictions and Controls

       Facebook implemented technical restrictions and offered users tools to control whether

and to what extent their data could be shared with third-party apps through Graph API V1.

These tools fell into four categories.

       First, the app had to obtain express permission from the app user to access any user-

provided data beyond certain limited, publicly available information. In 2010, with the

introduction of the Granular Data Permissions (“GDP”) model, Facebook required third-party

app developers expressly to disclose the categories of user information they wished to collect and

ask the app user to share that information. Apps could not access an app user’s non-public

information unless and until the app user gave the necessary permission. Facebook implemented

GDP in part to respond to feedback from users seeking more visibility into the function and

purpose of an app before granting the app permission to access data. In April 2014, in

conjunction with the move to Graph API V2, Facebook refined the GDP model by giving app

users the ability to authorize or refuse to authorize particular categories of requested data before

authorizing the installation of an app. Accordingly, app users today have even more precise

controls over the information they share with third-party apps.

       Second, Facebook offered users a tool to restrict how their information was re-shared

with apps by their friends. This tool, which became known as the “Apps Others Use” setting,

was available to all users through their App Settings page. The tool allowed an app user’s

friends to control whether the app user could re-share their data with third-party apps authorized

by the app user.

       Third, Facebook offered users the option to opt out of sharing all information through

Platform. This Platform opt-out option gave users the ability to choose that their information is

not shared with third-party apps and websites that integrate with Facebook to provide consumer

experiences. This option remains available today.




                                                 14
        FACEBOOK, INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF INTERROGATORIES
                                    CASE NO. 3:18-MD-02843-VC
       Fourth, Facebook permitted users to block individual apps. Once a user blocked an app,

the app could not see that the user exists or access the user’s information, and the user could not

see any content posted by the app.

       Facebook’s 2014 Platform changes (including the migration to Graph API V2) improved

on these robust protections that had been available under Graph API V1. These voluntary

enhancements under Graph API V2 included significant limitations on third-party apps’ ability to

request access to data about a user and the user’s friends. For example, with Graph API V2,

apps could no longer request that users re-share non-Public information that their friends had

shared with them. (Of course, if those friends also used the app, the friends may have separately

shared their information with the app.) Facebook also launched App Review, a mandatory

review of all third-party apps using Graph API V2 that seek access to more than basic data (i.e.,

public profile, email, and friend list) about the user. Since April 2014, Facebook has required

each app using Graph API V2 that wishes to request users’ permission to access data beyond that

basic data to undergo App Review. Developers must not only describe their need for

permissions, but also submit videos or screenshots illustrating the data’s functionality from the

user’s perspective. After reviewing the submissions for each requested permission, the App

Review team—a subdivision of Facebook’s Developer Operations team—uses test accounts to

use the app as a user would in order to verify that the permissions serve their stated purpose.

Once Facebook approves a request for a new permission, the app is authorized to ask users to

share information encompassed by that permission. The app does not receive access to the

information without user consent.

       2. Policy Restrictions on Data Sharing

       In addition to user controls, Facebook’s policies and agreements with third-party app

developers also restricted the use or sharing of data accessed or collected through Graph API V1.

       An app developer is required first to register as a Facebook user. As part of that

registration, the app developer is required to accept Facebook’s Statement of Rights and

Responsibilities (the “SRR,” now called the “Terms of Service”). Specifically, when signing up

                                                 15
        FACEBOOK, INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF INTERROGATORIES
                                    CASE NO. 3:18-MD-02843-VC
to use Facebook, a user (including an app developer) is clearly informed that by doing so, he or

she agrees to Facebook’s SRR and Facebook’s Data Policy (which are hyper-linked directly

from the sign-up screen).

       An app developer then is required to register as a developer with Facebook. This step

requires the developer to affirmatively accept Facebook’s Platform Policy. Further, each time

the developer creates a new app, he or she is asked to again agree to Facebook’s Platform Policy.

By agreeing to the Platform Policy and continuing to use Platform, developers agree to comply

with the terms of the Policy and any future updates to it. Only by agreeing to those terms can a

developer obtain an API key (which permits the app to access the Graph API).

       Accordingly, third-party developers who created apps using Graph API V1 were required

to consent to and comply with the SRR and Data Policy (which applied to all Facebook users)

and the Platform Policy (which applied to developers using Platform). The relevant sections of

the SRR and Platform Policy are discussed below.

       SRR

       Facebook’s SRR governs all Facebook users, including developers. As of May 1, 2009,

the SRR contained a section titled “Special Provisions Applicable to Developers/Operators of

Applications and Websites” containing a number of provisions restricting apps’ use of data,

including the following:

       1.      You are responsible for your application and its content and all uses you make of
               Platform. This includes ensuring your application or use of Platform meets our
               Platform Guidelines.

       2.      When users add your application or connect it to their Facebook Account, they
               give permission for you to receive certain data relating to them. Your access to
               and use of that data will be limited as follows:

               1.     You will only use the data you receive for your application, and will only
                      use it in connection with Facebook.

               2.     You will make it clear to users what data you are going to use and how
                      you will use, display, or share that data.

               3.     You will not use, display, or share a user’s data in a manner inconsistent
                      with the user’s privacy settings without the user’s consent.

                                                 16
        FACEBOOK, INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF INTERROGATORIES
                                    CASE NO. 3:18-MD-02843-VC
                4.      You will delete all data you received from us relating to any user who
                        removes or disconnects from your application unless otherwise permitted
                        in our Platform Guidelines.

                5.      You will delete all data you received from Facebook if we disable your
                        application or ask you to do so.

                6.      We can require you to update any data you have received from us.

                7.      We can limit your access to data.

                8.      You will not transfer the data you receive from us without our prior
                        consent.

        Facebook amended this section on August 28, 2009, by adding new language to provision

(2) that expressly prohibited developers from requesting data that they did not need to operate

their apps and from enabling the transfer of data received from Facebook without Facebook’s

consent. Facebook also added a provision requiring developers to have a privacy policy, or

otherwise make clear to users what user data their apps would use and how the developers would

use, display, or share that data.

        On October 4, 2010, Facebook made several substantive changes to the provisions of the

SRR restricting developers’ use of data collected or accessed through the API, including adding

prohibitions on the transfer of such data to third parties. Notably, Facebook added a new
provision prohibiting developers from directly or indirectly transferring any data received from

Facebook to (or using such data in connection with) any ad network, ad exchange, data broker,

or other advertising-related toolset, even if a user consented to that transfer or use. Facebook

also prohibited developers from selling user data. And Facebook added new language providing

that Facebook could require apps to delete user data if such data was used in ways inconsistent
with Facebook’s policies.

        These provisions remained in place until January 30, 2015. On that date, Facebook

issued a new version of the SRR that removed the detailed prohibitions applicable to developers

(i.e., the “Special Provisions Applicable to Developers/Operators of Applications and Websites”)

and migrated these requirements to a more comprehensive Platform Policy, while simultaneously

requiring developers to comply with the Platform Policy.
                                               17
         FACEBOOK, INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF INTERROGATORIES
                                     CASE NO. 3:18-MD-02843-VC
       Platform Policy

       The Platform Policy communicates to developers Facebook’s expectations and

contractually-binding requirements for accessing Facebook’s Platform. The Platform Policy

imposes a variety of obligations on developers about the features, functionality, data collection

and usage, and content for apps on Platform, as well as Facebook’s right to take enforcement

action if an app or developer violates the Platform Policy. The Platform Policy specifically sets

out Facebook’s requirements for how app developers must protect users’ privacy.

       The Platform Policy has evolved over the years, but it has consistently placed strict

restrictions on developers’ use of user data. Since at least 2012 – and at all times since – the

Platform Policy has required developers to maintain and abide by a privacy policy, to delete any

data not publicly available if the developer stops using Platform (absent user consent), and to

obtain express consent before using data not publicly available outside the app. The Platform

Policy has also specifically prohibited developers from using friends’ data outside the context of

the user’s experience on the app. Further, it has prohibited developers from requesting data

beyond what is needed for the app, transferring data to ad networks or other monetization

platforms, and selling or licensing data obtained through Platform.

       Facebook has continued to refine the Platform Policy since 2012. Key refinements

included:

•   Requiring each app to provide a “conspicuous” link to its privacy policies, failing which any

    data accessed by the app (including basic account information) could only be used in the

    context of the user’s experience in that app;

•   Expanding the provision prohibiting developers from selling data by prohibiting developers

    from purchasing or selling data that anyone had obtained from Facebook;

•   Prohibiting apps from displaying, sharing, or transferring a user’s data in a manner

    inconsistent with the app’s privacy policy; and

•   Specifying that Facebook could analyze any app, its content, and its data, for any purpose.



                                                    18
        FACEBOOK, INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF INTERROGATORIES
                                    CASE NO. 3:18-MD-02843-VC
       Facebook restructured its Platform Policy as part of its transition to Graph API V2, which

entailed significant Platform changes aimed at further enhancing the protection of user data, as

described above. Since July 2014, the provisions of the Platform Policy have been grouped

around several organizing principles, the first three of which are “Build a quality product,” “Give

people control,” and “Protect data.” This last section restricts apps’ use of Facebook data by

requiring that apps protect information received from Facebook against unauthorized access or

use and that apps that use friends’ data to establish social connections only do so if each friend

also grants the app access to that information (in other words, also installs the app). In

November 2014, Facebook added a provision to the “Give people control” section specifying

that developers must use Account Information from users only in accordance with the app’s

privacy policy and Facebook’s policies. Facebook also clarified that developers cannot use data

other than users’ Account Information outside of the app without express user consent.

       On March 25, 2015, Facebook made its final update to the Platform Policy before the

transition to Graph API V2 was complete. That update added new language in the “Give people

control” section that reinforced that apps must obtain consent from users before collecting and

processing data about them. Facebook also added new language to the “Protect data” section

requiring developers to protect the information they received from Facebook against

unauthorized disclosure.

       For details regarding the restrictions Facebook placed on Dr. Kogan following the

transition to the Graph API V2 and following the publication of the December 11, 2015

Guardian Article please refer to Facebook’s Response to Interrogatory No. 1.




                                                 19
        FACEBOOK, INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF INTERROGATORIES
                                    CASE NO. 3:18-MD-02843-VC
       On March 3, 2014 and June 17, 2014, respectively, Dr. Kogan added the following

privacy policy URLs in response to such automated messages from Facebook to the App’s

settings page: https://cpwlab.psychol.cam.ac.uk/Facebook/privacypolicy.aspx and

https://gsr.azurewebsites.net/Facebook_X/PrivacyPolicy.html. Facebook does not believe it was

provided an electronic version of either policy at the time, and the URLs provided by Dr. Kogan

in 2014 are no longer operational.

       Facebook also directs Plaintiffs’ to its Responses to Interrogatories No. 1 and No. 4.



DATE: September 7, 2018                   Respectfully submitted,

                                          GIBSON, DUNN & CRUTCHER, LLP

                                          By: /s/ Joshua S. Lipshutz
                                          Joshua S. Lipshutz (SBN 242557)
                                          jlipshutz@gibsondunn.com
                                          GIBSON, DUNN & CRUTCHER LLP
                                          1050 Connecticut Avenue, N.W.
                                          Washington, DC 20036-5306
                                          Telephone: 202.955.8500
                                          Facsimile: 202.467.0539

                                          Orin Snyder (pro hac vice)
                                          osnyder@gibsondunn.com
                                          GIBSON, DUNN & CRUTCHER LLP
                                          200 Park Avenue
                                          New York, NY 10166-0193
                                          Telephone: 212.351.4000
                                          Facsimile: 212.351.4035

                                          Kristin A. Linsley (SBN 154148)
                                          klinsley@gibsondunn.com
                                          Brian M. Lutz (SBN 255976)
                                          blutz@gibsondunn.com
                                          GIBSON, DUNN & CRUTCHER LLP
                                          555 Mission Street, Suite 3000
                                          San Francisco, CA 94105-0921
                                          Telephone: 415.393.8200
                                          Facsimile: 415.393.8306

                                          Attorneys for Defendant Facebook, Inc.

                                                 21
        FACEBOOK, INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF INTERROGATORIES
                                    CASE NO. 3:18-MD-02843-VC
                                     PROOF OF SERVICE

       I, Christopher Leach, hereby certify that on September 7, 2018 I served the foregoing

document by email to counsel of record listed below:


Lesley E. Weaver
Bleichmar Fonti & Auld LLP
555 12th Street, Suite 1600
Oakland, CA 94607
lweaver@bfalaw.com


Derek W. Loeser
Keller Rohrback LLP
300 Lakeside Drive, Suite 1000
Oakland, CA 94612
dloeser@KellerRohrback.com




 Dated: September 7, 2018                           By: /s/ Christopher Leach
                                                    Christopher Leach

                                                    Attorney for Facebook, Inc.




        FACEBOOK, INC.’S RESPONSES AND OBJECTIONS TO PLAINTIFFS’ FIRST SET OF INTERROGATORIES
                                    CASE NO. 3:18-MD-02843-VC
